In Quist v. Quist, 207 Minn. 257, 259, 290 N.W. 561, 562, we stated:
"The law is well settled that to warrant a modification of an allowance fixed by a divorce decree there must be proof of such a substantial change in the situation of the parties from that in which they were when the decree was rendered as to justify a modification. Sufficient cause must have intervened since the decree for changing the allowance."
In that case, the court stated that defendant, the husband, in support of his application, did not show any change in his income making him less able to pay. The court denied his request for reduction.
In Hagen v. Hagen, 212 Minn. 488, 490, 4 N.W.2d 100, 101, the court reiterated the rule. It also quoted from Clarizio v. *Page 290 
Castigliano, 201 Minn. 590, 592, 277 N.W. 262, 263, where this court said:
"* * * This authority [the authority to modify alimony allowances] is to be exercised cautiously and only upon new facts occurring after the judgment, or upon facts existing before the judgment of which a party was excusably ignorant at the time when the judgment was rendered."
In the present case, the court ordered plaintiff, in conformity with a stipulation entered into between the parties, to pay defendant $300 upon entry of judgment and $25 per month from January 1, 1940, to December 1, 1941, plus $100 attorney's fees. Judgment was entered November 20, 1939. Plaintiff, the husband, was granted the divorce. He was given the custody of an 18-year-old son. At that time defendant was an habitual drunkard. She also suffered from a nervous and physical condition which she claimed prevented her from doing any work. The question, and the only one here, is whether there is proof of such a substantial change in the situation of the parties from that in which they were when the decree was rendered as to justify a modification of the allowance fixed by the divorce decree. The trial court in granting defendant's motion considered many matters which had no bearing on the issue before it.
At the time of the divorce plaintiff was earning $160 per mouth. Since that time, his father, Herbert Wilcox, has died. Sometime prior to December 8, 1943, plaintiff received $467.58 as his share of the proceeds from the sale of a house belonging to his father's estate. He was then indebted to a brother in the sum of $2,850. Out of the $467.58, he paid his brother $151, and the balance he used in the payment of debts and to maintain his son while attending school. In 1941, a distribution of $4,750 of personal property, consisting of notes, was made in his father's estate. No cash was distributed. There are six heirs. Out of the real estate sold, plaintiff's share was $5,900. He paid out $3,500 on account of debts and $688 in income taxes. He still owes $1,500, and estimates *Page 291 
a dental bill at $450. He earns $190 per month. After deduction for taxes and social security, his net monthly income is $158.30.
In the spring of 1944, defendant was able to overcome her addiction to alcoholism, but she still claims to be nervous. Also, she fractured her arm in the early part of 1945, and at the time of the hearing she claimed that she was incapacitated therefrom.
On October 22, 1945, the trial court ordered plaintiff to pay defendant ten dollars per week as permanent alimony plus $50 attorney's fees and five dollars costs.
In view of the facts set out above, the question here is whether there was such a substantial change in the situation of the parties as to justify a modification of the decree.
As to defendant, it cannot be said that her situation has changed for the worse since the granting of the divorce to plaintiff. She has now overcome her disease and is no longer an habitual drunkard. The evidence does not disclose a substantial change for the worse in her situation so as to justify modification. As to plaintiff, the inheritance he received from his father was chiefly used to pay debts. There is nothing in the record to show that at the time of the hearing he retained any part of it. The court made no allowance out of any such fund. At the time of the divorce plaintiff was earning $160 per month. At the time of the hearing his net income, after deductions for income taxes and social security, was $158.30. The dollar in the meantime had greatly decreased in value. The son was 18 years of age at the time of the divorce. There is nothing in the record to show what plaintiff was paying out for his support at that time or to what extent, if any, the son was supporting himself. By reason of money inherited, plaintiff has been able to reduce or wipe out his debts. As to his income, there certainly has not been any substantial change for the better. In my opinion, there is no "proof of such a substantial change in the situation of the parties from that in which they were when the decree was rendered as to justify a modification." Plaintiff's financial situation has not changed substantially for the better, and defendant's condition has not changed substantially for the worse *Page 292 
since the original decree for alimony was made at the time of the granting of the divorce. Therefore, I respectfully dissent.